DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12, 13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 109828218A to Li et al. (Li), for which a machine translation is attached and referenced below.

	Regarding claim 1, Li discloses a device having a structure to measure a battery parameter, the device comprising:
	a signal driver attachable to two battery cells, the signal driver arranged to selectively excite a first battery cell of the two battery cells with a time varying signal while maintaining a second battery cell of the two battery cells in a non-excitation status during the exciting of the first battery cell, with the first battery cell and the second battery cell having a common load current in operation (Li, e.g., Fig. 2-3 and page 7, line 35 to page 10, line 14, signal driver in the form of alternating current generator 32 attachable to two battery cells in the form of battery to be detected 10 and reference cell 20; the alternating current generator 32 is electrically connected with the to-be-tested battery 10 for providing the testing AC signal to the to-be-measured cell 10; alternating current generator 32 sends the testing AC signal; the frequency range of the test current signal is 0.1Hz-1MHz; the dynamic condition generator 31 connected with the to-be-measured cell 10 and the reference cell 20 are respectively electrically and used to set same dynamic condition to the to-be-measured cell 10 and the reference cell 20; the dynamic condition comprises a charging current or discharging current; accordingly, Li discloses that current generator 32 is arranged to selectively excite battery to be detected 10 with a time varying signal while maintaining reference cell 20 in a non-excitation status during the exciting of battery to be detected 
	a circuit to measure voltage difference between voltage across the first battery cell and voltage across the second battery cell, with the first battery cell excited and with the second battery cell of the two battery cells in the non-excitation status (Li, e.g., Fig. 2-3 and page 7, line 35 to page 10, line 14, the first controller 41 by controlling the alternating voltage collector 33 collects the difference of electric potential between the to-be-measured cell 10 and the reference cell 20); and
	a signal processing circuit to process the measured voltage difference to determine an electrical impedance of the first battery cell (Li, e.g., Fig. 2-3 and page 7, line 35 to page 10, line 14, processor 43 obtains a dynamic electrochemical impedance spectrum of the measured cell 10 by operation by acquiring the current excitation and the potential difference).

	Regarding claim 2, Li discloses wherein the first battery cell and the second battery cell are directly adjacent cells in a stack of battery cells with the battery cells arranged in series such that, in operation, the load current is common to each battery cell of the stack (see Li as applied to claim 1, e.g., Li, e.g., Fig. 2-3 and page 7, line 35 to page 10).

	Regarding claim 3, Li discloses wherein the signal driver is arranged to generate the time varying signal with different frequencies and the signal processing circuit is arranged to process measured voltage differences at the different frequencies to determine a frequency-dependent electrical impedance of the first battery cell (see Li as applied to claim 1, e.g., Li, e.g., Fig. 2-3 and page 7, line 35 to page 10, processor 43 obtains a dynamic electrochemical impedance spectrum of the measured cell 10 by operation by acquiring the current excitation and the potential difference; frequency range of the test current signal is 0.1Hz-1MHz).

	Claim 12 recites a method of determining a battery parameter, the method comprising:
	exciting a first battery with a time varying signal;
	maintaining a second battery in a non-excitation status during the exciting of the first battery, with the first battery and the second battery having a common load current in operation;
	measuring a voltage difference between voltage across the first battery and voltage across the second battery for the first battery excited and the second battery in the non-excitation status; and
	processing the measured voltage difference to determine an electrical impedance of the first battery.
The method of claim 12 is substantially identical to the process implemented by the device of claim 1.  Claim 12 is therefore rejected under 35 U.S.C. 102 as being anticipated by Li for reasons analogous to those set forth above in connection with claim 1.

13 recites wherein the first battery and the second battery are directly adjacent battery cells in a stack of battery cells with the battery cells arranged in series such that, in operation, the load current is common to each battery cell of the stack and is rejected under 35 U.S.C. 102 as being anticipated by Li for reasons analogous to those set forth above in connection with claim 2.

	Claim 18 recites a device having a structure to measure a battery parameter, the device comprising:
	a means for exciting selectively a first battery of a pair of batteries with a time varying signal and for maintaining a second battery of the pair in a non-excitation status during the exciting of the first battery, with the first battery and the second battery having a common load current in operation;
	a means for measuring a voltage difference between voltage across the first battery and voltage across the second battery; and
	a means for processing the measured voltage difference to determine an electrical impedance of the first battery,
and is rejected under 35 U.S.C. 102 as being anticipated by Li for reasons analogous to those set forth above in connection with claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 10, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li.

	Regarding claim 4, Li as applied to claim 3 is not relied upon as explicitly disclosing the signal processing circuit is arranged to transmit digital data that represents the frequency-dependent electrical impedance over a bus to a processor at which one or more of a state of charge, a state of health, and an internal temperature of the first battery cell are determined based on the frequency-dependent electrical impedance.  The examiner takes Official notice of the fact that use of frequency-dependent electrical impedance for determining a state of charge, a state of health and an internal temperature of battery cells was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  See, e.g., US 2006/0170397, paragraph 21; also see US 2018/0059191, paragraph 2; also see WO 2016012922, Abstract; also see CN 109633454, claim 1 (machine translation); also see 

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Li such that one or more of a state of charge, a state of health, and an internal temperature of the first battery cell are determined using a processor based on the frequency-dependent electrical impedance.  In this way, Li’s data that represents the frequency-dependent electrical impedance can be utilized to obtain a state of charge, a state of health and an internal cell temperature in order to assess a status of the measured cell 10.  Additionally, regarding transmission of the digital data that represents the frequency-dependent electrical impedance over a bus to a processor which performs the determination, the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, transmission of the digital data that represents the frequency-dependent 

	Regarding claim 10, Li as applied to claim 1 is not relied upon as explicitly disclosing wherein the signal driver, the circuit to measure voltage difference, and the signal processing circuit are disposed in a first integrated circuit, with the first integrated circuit attachable to the first battery cell and to the second battery cell.  The examiner takes Official notice of the fact that combining circuits of the type disclosed by Li in Fig. 2 within a single integrated circuit, e.g., a mixed signal IC, was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that the signal driver, the circuit to measure voltage difference, and the signal processing circuit are disposed in a first integrated circuit does not patentably distinguish over Li as applied above when considered in light of the knowledge of one of ordinary skill.  Additionally, the recitation that the first integrated circuit is attachable to the first battery 

	Claim 15 recites the method of claim 12, wherein the method includes:
	varying a frequency of the time varying signal;
	determining frequency-dependent electrical impedance of the first battery using the time varying signal with varying frequencies; and
	determining a state of charge, a state of health, and an internal temperature of the first battery from processing the frequency-dependent electrical impedance of the first battery,
and is rejected under 35 U.S.C. 103 as being unpatentable over Li for reasons analogous to those set forth above in connection with claim 4, further recognizing that in Li’s arrangement the testing AC signal has a varying frequency, e.g., a frequency ranging from 0.1 Hz 1 to 1 MHz, in order to generate the dynamic electrochemical impedance spectrum of the measured cell 10 (Li, e.g., Fig. 2-3 and page 7, line 35 to page 10, line 14).

	Claim 19 recites wherein the means for exciting selectively the first battery includes a means for varying a frequency of the time varying signal; and the means for processing the measured voltage difference includes a means for determining a frequency-dependent electrical impedance of the first battery using the time varying signal with varying frequencies and a means for determining a state of charge, a state of health, and an internal temperature of the first battery from processing the frequency-dependent electrical impedance of the first battery,
and is rejected under 35 U.S.C. 103 as being unpatentable over Li for reasons analogous to those set forth above in connection with claim 4, further recognizing that in Li’s arrangement the testing AC signal has a varying frequency, e.g., a frequency ranging from 0.1 Hz 1 to 1 MHz, in order to generate the dynamic electrochemical impedance spectrum of the measured cell 10 (Li, e.g., Fig. 2-3 and page 7, line 35 to page 10, line 14).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of 2015/0185291 to Dao et al. (Dao).

	Regarding claim 6, although Li measures the electric potential between the to-be-measured cell 10 and the reference cell 20 (Li, e.g., Fig. 2-3 and page 7, line 35 to page 10, line 14, the first controller 41 by controlling the alternating voltage collector 33 collects the difference of electric potential between the to-be-measured cell 10 and the reference cell 20), Li as applied to claim 1 is not relied upon as explicitly disclosing wherein the device includes a switched capacitor circuit to sample the first battery cell and the second battery cell.  Dao discloses that a switched capacitor battery monitoring system enables reliable measurement of the battery voltages of a plurality of batteries in a battery unit with a single microprocessor and or analog-to-digital converter (Dao, e.g., Abstract).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which .

	Claim 16 recites wherein measuring the voltage difference includes sampling the first battery and the second battery with a switched capacitor circuit and is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Dao for reasons analogous to those set forth above in connection with claim 6.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Analog-to-digital converter, available 12/31/2019 at https://en.wikipedia.org/wiki/Analog-to-digital_converter.

	Regarding claim 9, although Li measures the electric potential between the to-be-measured cell 10 and the reference cell 20 (Li, e.g., Fig. 2-3 and page 7, line 35 to page 10, line 14, the first controller 41 by controlling the alternating voltage collector 33 collects the difference of electric potential between the to-be-measured cell 10 and the reference cell 20), Li as applied to claim 1 is not relied upon as explicitly disclosing wherein the device includes a charge-balancing analog-to-digital converter coupling the signal processing circuit to the circuit to measure voltage difference.  Analog-to-digital converter discloses advantages of a charge-balancing .  

Allowable Subject Matter
Claims 5, 7, 8, 11, 14, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2019/0170829 to Srinivasan et al. relates to a battery cell evaluation system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL R MILLER/Primary Examiner, Art Unit 2863